Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-61292-RKA

  JEREMY BLUMENAUER, individually           :
  and on behalf of all others similarly situated,
                                            :
                                            :
               Plaintiff,                   :
                                            :
        v.                                  :
                                            :
  PETLAND, INC., and POOCHES OF             :
  PINES, INC. d/b/a PETLAND                 :
  PEMBROKE PINES,                           :
                                            :
               Defendants.                  :
  __________________________________________:

         DEFENDANT, PETLAND, INC.’S MOTION TO DISMISS FIRST AMENDED
       CLASS ACTION COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          Defendant, Petland, Inc. (“Petland”), hereby moves pursuant to Fed. R. Civ. P. 12(b)(2) for

  an order dismissing the First Amended Class Action Complaint (ECF No. 10) (the “Amended

  Complaint” or “Am. Compl.”) for lack of personal jurisdiction. The reasons in support of this

  motion are set forth in the incorporated Memorandum of Law.

  I.      INTRODUCTION

          The Amended Complaint is Plaintiff’s second effort to try to establish personal jurisdiction

  over Petland based on a text message it did not send in a state where it otherwise does not operate.

  Much like Plaintiff’s first attempt, the Amended Complaint also fails. In Plaintiff’s initial

  Complaint (ECF No. 1) (the “Complaint”), Plaintiff alleged that Petland directly sent a text

  message to Plaintiff in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et

  seq. (“TCPA”). Petland demonstrated in its Motion to Dismiss (ECF No. 7) (“Initial Motion to

  Dismiss”) that Plaintiff’s allegations were flat-out wrong.         Petland submitted unrebutted
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 2 of 17



  evidence—that remains unrebutted in the Amended Complaint—that Petland did not send the

  alleged text message, did not know about the alleged text message, did not direct the sending of

  the text message, and does not have any contacts with Florida that create a basis for personal

  jurisdiction. The Amended Complaint does not address this unrebutted evidence. It simply

  ignores it.

          The facts remain as follows: the text message allegedly sent to Plaintiff on its face shows

  that it was sent by a Petland franchisee operating in Florida. A separate TCPA lawsuit against that

  Petland franchisee is pending before this Court (the “Franchisee Action”). 1 In a Notice of Related

  Action filed in that separate case, the franchisee has identified itself as the proper defendant in this

  action. To be sure, the Franchisee Action arises out of the same message, sent on the same day, at

  the same time, from the same number, and with the same content as the text message allegedly

  received by Plaintiff. (Compare Am. Compl. ¶ 14 with complaint in Franchisee Action (ECF No.

  7-1) ¶ 29.) This text message was not sent with Petland’s knowledge, at its direction, or with its

  authority. (See Declaration of Dale Davis (ECF No. 7-2) (the “Davis Declaration” or “Davis

  Dec.”) at ¶ 9.)

          These facts, set forth in Petland’s Initial Motion to Dismiss, were supported by an

  unrebutted, sworn Declaration from Petland Compliance Analyst Dale Davis. (See ECF No. 7-2.)

  Rather than respond with affidavits or other competent proof in opposition to the Initial Motion to

  Dismiss, Plaintiff filed an Amended Complaint adding the franchisee, Pooches of Pines, Inc. d/b/a

  Petland of Pembroke Pines (“Franchisee”) as a defendant to this action. Plaintiff, however, has




  1
   See Fenwick v. Florida Pet Retailers, Inc. and Pooches of Pines, Inc. d/b/a Petland Pembroke
  Pines, Case No. 0:19-cv-61080-MORENO (S.D. Fla.).


                                                     2
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 3 of 17



  not dropped its claims against Petland, an Ohio-based company that does no business in Florida.

  Instead, he has simply tried to plead around the Davis Declaration.

         Remarkably, Plaintiff has included new allegations that are directly contrary to those in

  the Davis Declaration. For example, the Davis Declaration affirms, under penalty of perjury,

  among other things, that Petland (i) does not engage in marketing on behalf of its franchisee owned

  and operated stores, (ii) has never directly or indirectly been involved with sending text messages

  on behalf of any franchisee owned and operated stores, (iii) does not control the marketing of

  independently owned and operated franchise stores, (iv) has no involvement in any marketing plan

  that uses an automatic telephone dialing system to send text messages on behalf of any franchisee

  of Petland, and (v) was not even aware of the subject text messages until reviewing Plaintiff’s

  Complaint and the allegations from the Franchisee Action. In the Amended Complaint, Plaintiff

  alleges in conclusory fashion the exact opposite of these unrebutted statements from the Davis

  Declaration. For example, Plaintiff includes these unsupported allegations: (i) “Petland controls

  franchisees in the all-important task of marketing the business in the franchisee’s territory” (Am

  Compl. ¶ 8), (ii) the franchisee here used an ATDS to “send marketing text messages to Florida

  consumers at the direction of Petland” (Id. ¶ 12), and (iii) this marketing campaign [was]

  organized, coordinated, maintained, and otherwise controlled by Petland” (Id. ¶ 36).

         The Amended Complaint should be dismissed for the same reasons as the initial Complaint.

  Despite Plaintiff’s unsupported allegations to the contrary, Petland was not involved in sending

  any text messages to Plaintiff and is not subject to personal jurisdiction in Florida. Thus, under

  constitutional due process considerations, Petland lacks sufficient minimum contacts with Florida

  and the Complaint should be dismissed for lack of personal jurisdiction.




                                                  3
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 4 of 17



  II.    FACTUAL BACKGROUND

         A.      Relevant Facts Alleged in the Complaint

         In paragraph 14 of the Amended Complaint, Plaintiff partially reproduces a text message

  he claims to have received from Petland. Notably, the contents of this text message are identical

  to the contents of the text message reproduced in paragraph 29 of the Franchisee Action. Indeed,

  a side-by-side comparison of the two messages reflects that the two messages include the same

  exact graphic and message, and were sent from the same number, on the same exact date, and at

  the same exact time:




         Plaintiff’s Amended Complaint, ¶ 14           Franchisee Action, Complaint, ¶ 29

  In the screenshot in the Amended Complaint (as in the original Complaint), the rounded corners

  are cut off at the bottom of the gray message box, reflecting that this screen shot may not capture


                                                  4
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 5 of 17



  the entirety of the message. By contrast, the screen shot of the text message in the Franchisee

  Action captures the entirety of that message, and includes the following additional information at

  the bottom:

              Stop by our store:
              Petland Pembroke Pines
              356 N University Drive,
              Pembroke Pines, FL 33024
              (945) 442-3106

         Plaintiff further alleges that the Franchisee sent text messages to Plaintiff “at the direction

  of Petland and/or in accordance with a marketing campaign organized, coordinated, maintained,

  and otherwise controlled by Petland.” (Am. Compl. ¶ 14.) Additionally, Plaintiff alleges that “due

  to the nature, scope, and control Petland has over the text messages in question, as well as the

  command and control Petland has over the marketing of the Petland brand with its franchisees,

  under a theory of vicarious liability, Petland (as the respective principal) is liable for the resulting

  TCPA violations that arise as a result of the complained of text messages sent by [the Franchisee]

  (as the respective agent) and/or any other franchisee of Petland.” (Id. ¶ 37.) Furthermore, Plaintiff

  alleges: “If Plaintiff’s claim that Defendants routinely transmits [sic] text messages to telephone

  numbers assigned to cellular telephone services is accurate, Plaintiff and the Class members will

  have identical claims capable of being efficiently adjudicated and administered in this case.” (Id.

  ¶ 29 (emphasis added).) The only other allegations in the Amended Complaint that relate to

  personal jurisdiction over Petland are the conclusory jurisdiction and venue allegations referenced

  herein at page 8-9, infra.

         B.      Additional Facts Relevant to the Personal Jurisdiction Analysis

         In its Initial Motion to Dismiss, Petland introduced additional facts through the sworn

  Davis Declaration, which make abundantly clear that Petland is not subject to personal jurisdiction




                                                     5
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 6 of 17



  in Florida. In the Amended Complaint, Plaintiff has included new allegations that are directly

  contradictory to those contained in the Davis Declaration. Thus, for purposes of this motion to

  dismiss the Amended Complaint, Petland refers back to the undisputed statements in the Davis

  Declaration. As the law of this Court and the Eleventh Circuit makes clear, in order to defeat a

  motion to dismiss in the face of evidence that challenges the basis for personal jurisdiction, the

  Plaintiff must come forward with evidence that establishes a basis for personal jurisdiction, and

  the Plaintiff may not simply rest on the allegations of the complaint. See, e.g., Diamond Crystal

  Brands, Inc. v. Food Movers Int’l, 593 F.3d 1249, 1257 (11th Cir. 2010) (emphasis added).

         Petland is an Ohio corporation with its headquarters and principal place of business in

  Ohio, and is the franchisor of a retail pet store concept. (Davis Decl. ¶¶ 3, 6.) Petland does not

  own any stores in Florida, it has no business operations in Florida, and it does not have any

  employees, agents, or representatives in Florida. (Id. ¶¶ 3-5.) Although Petland, through its

  franchise agreement, licenses certain marks to independently owned and operated franchise pet

  stores in various states, it does not engage in advertising or marketing on behalf of its franchisee-

  owned and operated stores, and does not control the marketing of the independently-owned and

  operated franchise stores. (Id. ¶¶ 6, 7, 10.) Petland has no ownership interest in and is not involved

  in the day-to-day operations of any stores in Florida. (Id. ¶¶ 3, 12.)

         With respect to Plaintiff’s allegations, Petland: (i) has no ownership interest in and is not

  involved in advertising or marketing on behalf of the franchisee owned and operated store located

  at 356 N. University Drive, Pembroke Pines, Florida 33024, that is alleged to have sent the subject

  text message that is the subject of the Franchisee Action; (ii) had no involvement in sending or

  directing the sending of the text in question; (iii) did not direct the Franchisee to send the text in

  question; (iv) has not done any direct marketing to Florida residents; and (v) has not used or




                                                    6
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 7 of 17



  engaged others to do any direct marketing to Florida residents. (Davis Decl. ¶¶ 8-11.) To the

  contrary, Petland first learned of the existence of the text message that is the subject of Plaintiff’s

  Amended Complaint upon reviewing a copy of the complaint filed in the separate Franchisee

  Action. (Id. ¶ 9.)

  III.   ARGUMENT

         A.      Legal Standard

         A plaintiff bears the initial burden of proof in establishing personal jurisdiction over a

  nonresident defendant:

         A plaintiff seeking to establish personal jurisdiction over a nonresident defendant
         “bears the initial burden of alleging in the complaint sufficient facts to make out a
         prima facie case of jurisdiction.” United Techs Corp. v. Mazer, 556 F.3d 1260
         (11th Cir. 2009). When a defendant challenges personal jurisdiction “by submitting
         affidavit evidence in support of its position, the burden traditionally shifts back to
         the plaintiff to produce evidence supporting jurisdiction.” Madara v. Hall, 916
         F.2d 1510, 1514 (11th Cir. 1990) (internal quotation marks omitted).

  Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013); RMS Titanic, Inc.

  v. Kingsmen Creatives, Ltd., 579 Fed. Appx. 779, 783 (11th Cir. 2014). When considering a

  motion to dismiss based on a lack of personal jurisdiction, the court may consider affidavits or

  other documents outside the pleadings. Internet Solutions Corp. v. Marshall, 577 F.3d 1293, 1295

  (11th Cir. 2009). If a defendant presents affidavit evidence that challenges the existence of

  personal jurisdiction over it, “[t]he plaintiff is then required to substantiate the jurisdictional

  allegations in the complaint by affidavits or other competent proof, and not merely reiterate the

  factual allegations in the complaint.” Diamond Crystal Brands, Inc. v. Food Movers Int’l, 593

  F.3d 1249, 1257 (11th Cir. 2010). To that end, the Court may only consider the allegations in the

  Amended Complaint as true if they are uncontroverted by Petland’s affidavits. Madara, 916 F.2d

  at 1514. Plaintiff cannot meet its burden through the submission of an amended pleading that




                                                    7
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 8 of 17



  makes conclusory allegations contrary to the Davis Declaration. Rather, the Plaintiff must come

  forward with competent factual evidence that establishes personal jurisdiction over Petland.

         B.      This Court Lacks Personal Jurisdiction Over Petland

         The Eleventh Circuit has enumerated a two-part analysis to determine whether personal

  jurisdiction exists over a nonresident defendant. Rowe v. Gary, Williams, Parteni, Watson & Gary,

  PLLC, 723 Fed. Appx. 871, 874 (11th Cir. 2018). “First, the forum state’s long arm statute must

  provide a basis for jurisdiction.” Id. “Second, there must be sufficient minimum contacts to satisfy

  due process constitutional concerns.” Id. Due process concerns are satisfied only if the defendant

  has sufficient “minimum contacts” with the forum state, such that requiring the defendant to defend

  itself in that state “does not offend traditional notions of fair play and substantial justice.” Int’l

  Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158 (1945).

         Plaintiff’s jurisdiction and venue allegations are as follows:

         1.     Jurisdiction of this Court arises under 28 U.S.C. § 1331, and 28 U.S.C.
         1332(d)(2).

         2.      Venue in this District is proper because Plaintiff resides here, PETLAND
         transacts business here, [the Franchisee] transacts business here, and the
         complained conduct of Defendants occurred here.

  (Am. Compl. ¶¶ 1-2.) The allegations in paragraph 1 of the Amended Complaint relate only to

  subject matter jurisdiction, and are not applicable to the question of whether the Court may exercise

  personal jurisdiction over Petland. 2 Thus, Plaintiff’s personal jurisdiction allegations are limited

  to the following portions of paragraph 2: Petland “transacts business here” and “the complained



  2
    The Class Action Fairness Act relates to the interpretation of diversity for purposes of
  establishing federal diversity jurisdiction, but does not alter the personal jurisdiction analysis
  applicable to a defendant. Daniel v. Tootsie Roll Indus., LLC, 17 CIV. 7541 (NRB), 2018 WL
  3650015, at *9 (S.D.N.Y. Aug. 1, 2018) (“CAFA vests federal district courts with subject matter
  jurisdiction, not personal jurisdiction.”).



                                                    8
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 9 of 17



  [of] conduct of Defendants occurred here.” (Id. ¶ 2.) These scanty conclusory allegations (and

  the vague allegations that purport to support these allegations elsewhere in the Amended

  Complaint) are insufficient to support personal jurisdiction against Petland and, moreover, are

  contradicted by unrebutted evidence, as further demonstrated below.

                 1.      Florida’s Long-Arm Statute does not provide a basis for jurisdiction
                         over Petland.

         Although Plaintiff does not expressly refer to the Florida long-arm statute, Plaintiff’s

  conclusory allegation that the “complained [of] conduct of Defendants occurred here” (Am.

  Compl. at ¶ 2) appears to invoke Fla. Stat. § 48.193(2). Although the Amended Complaint includes

  allegations that the Franchisee sent the text at issue “at the direction, command and control of

  Petland” (Am. Compl. ¶ 36), and that “[s]aid text messages were sent as part of a marketing

  campaign organized, coordinated, maintained, and otherwise controlled by Petland,” Id., no basis

  for personal knowledge of such matters is set forth within the factual allegations of the Amended

  Complaint. Indeed, because Petland had no involvement whatsoever in sending or directing the

  sending of the text message, no such actual facts could exist.

         Numerous courts have recognized that a franchisor/franchisee relationship, without more,

  does not make the franchisor subject to jurisdiction in a franchisee’s locale. See, e.g., Santora v.

  Starwood Hotel & Resorts Worldwide, Inc., 580 F. Supp. 2d 694, 700 (N.D. Ill. 2008) (resort chain

  was not subject to personal jurisdiction based on its franchisee’s actions); Ross v. Colorado

  Outward Bound Sch., Inc., 603 F. Supp. 306, 310 (W.D.N.Y. 1985) (“the mere existence of a

  garden-variety parent-subsidiary or franchisor-franchisee relationship, even if plaintiff has

  established such, is not sufficient to establish jurisdiction . . . .”); Pestmaster Franchise Network,

  Inc. v. Mata, 16-CV-07268-EMC, 2017 WL 1956927, at *4 (N.D. Cal. May 11, 2017) (dismissing

  franchisor based upon a lack of personal jurisdiction, and holding that “though Plaintiff argues for



                                                    9
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 10 of 17



   specific personal jurisdiction based on AAAC’s franchisee contacts in California, Plaintiff has not

   sufficiently shown how these contacts relate to the claims now in dispute. . . .”); see also Mobil

   Oil Corp. v. Bransford, 648 So.2d 119, 120-21 (Fla. 1995) (wherein the Florida Supreme Court

   rejected the notion that a franchisee’s prominent use of a franchisor’s trademarks and symbols and

   receipt of franchisor support were sufficient to establish either apparent agency or other vicarious

   liability of the franchisor for the alleged actions or inactions of a franchisee). In the instant case

   there is no connection between the alleged tortious act (i.e., sending the text) and Petland.

                   2.      The Court lacks general jurisdiction over Petland.

           The Supreme Court has recognized two categories of personal jurisdiction: “general

   jurisdiction” and “specific jurisdiction.” See Daimler AG v. Bauman, 571 U.S. 117, 127-28 (2014).

   Plaintiff’s jurisdictional allegations fail to establish a basis for the Court to exercise either general

   jurisdiction or specific jurisdiction over Petland.

           A Court cannot exercise general jurisdiction unless a foreign corporation’s affiliations with

   the forum state are so “continuous and systematic” as to render the foreign corporation “at home”

   in the forum state. Daimler AG, 571 U.S. at 127. For a corporation, the “place of incorporation

   and principal place of business are paradig[m] . . . bases for general jurisdiction” because those

   affiliations have the virtue of being unique (e.g., each ordinarily indicates only one place) and are

   easily ascertainable for greater predictability. Id. at 137. The stringent bar for general jurisdiction

   is not met even where a nonresident corporation engages in a “substantial, continuous, and

   systematic course of business” in the forum state, because such activities—alone—do not render

   a corporation “at home” in that state. Id. at 137-39.

           Since the Supreme Court’s decision in Daimler AG, general jurisdiction for corporations

   has been confined to a company’s place of incorporation and principal place of business absent




                                                      10
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 11 of 17



   exceptional circumstances. See Smith-Russo v. NCL (Bahamas) Ltd., 16-23821-CIV, 2017 WL

   5565613, at *4 (S.D. Fla. July 26, 2017), report and recommendation adopted, 16-23821-CIV,

   2017 WL 5591639 (S.D. Fla. Aug. 22, 2017) (“‘[i]t is . . . incredibly difficult to establish general

   jurisdiction in a forum other than the place of incorporation or principal place of business’”);

   Thompson v. Carnival Corp., 174 F. Supp. 3d 1327, 1336 n.7 (S.D. Fla. 2016) (quoting Monkton

   Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)); see also Rowe, 723 Fed. Appx. 871,

   874-75 (11th Cir. 2018). Petland is an Ohio corporation with its headquarters in Chillicothe, Ohio,

   with no offices, operations, or employees in Florida. (See Davis Dec. at ¶¶ 3-5.) No facts are

   alleged in the Amended Complaint to establish that Petland is “at home” in Florida. Accordingly,

   there is no basis for general jurisdiction. See, e.g., Rowe, 723 Fed. Appx. at 874-875; see also

   BNSF Railway Co. v. Tyrrell, __ U.S. __, 137 S. Ct. 1549 (2017) (holding that railway company’s

   2,061 miles of track, 2,100 workers, and an automotive facility—all in the State of Montana [along

   with something short of 10% of its revenue coming from Montana]—did not render BNSF “at

   home” in Montana for purposes of conferring general jurisdiction).

                  3.      The Court lacks specific jurisdiction over Petland.

          The Eleventh Circuit considers three elements in determining whether specific jurisdiction

   may be asserted against a nonresident defendant:

          In specific jurisdiction cases, we apply the three-part due process test, which
          examines: (1) whether the plaintiff’s claims ‘arise out of or relate to’ at least one
          of the defendant’s contacts with the forum; (2) whether the nonresident defendant
          ‘purposefully availed’ himself of the privilege of conducting activities within the
          forum state, thus invoking the benefit of the forum state’s laws; and (3) whether the
          exercise of personal jurisdiction comports with ‘traditional notions of fair play and
          substantial justice.

   Rowe, 723 Fed. Appx. 871, 874 (11th Cir. 2018) (quoting Louis Vuitton Malletier, S.A. v. Mosseri,

   736 F.3d 1339, 1355 (11th Cir. 2013)). Despite Plaintiff’s conclusory allegations to the contrary,

   Plaintiff’s claims do not arise out of or relate to any Petland contact in Florida. Additionally,


                                                   11
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 12 of 17



   during the time periods alleged in the Amended Complaint, Petland did not operate any pet stores

   or have any other operations in the State of Florida and, therefore, has not “purposely availed”

   itself of the privilege of conducting business within Florida. Rather, Petland’s only contact with

   Florida that is relevant to the text message allegedly received by Plaintiff is the fact that Petland

   has a franchisor-franchisee relationship with the Franchisee identified in the text message.

   Accordingly, without more, it would offend “traditional notions of fair play and substantial justice”

   to exercise personal jurisdiction over Petland based on Plaintiff’s alleged receipt of a text message

   that Petland did not send, and where Petland was not involved in directing, commanding, or

   controlling its Franchisee in sending that text message.

                          a.      Plaintiff’s claims do not arise out of or relate to Petland’s
                                  contact with Florida

          To establish specific jurisdiction over Petland, Plaintiff must demonstrate that his claims

   arise out of or relate to Petland’s contact with Florida. The Eleventh Circuit has explained this

   element of the specific jurisdiction test as follows:

          “[O]ur inquiry must focus on the direct causal relationship among ‘the defendant,
          the forum, and the litigation.’”

          ***

          We have not developed a specific approach to determining whether a defendant’s
          contacts “relate to” the plaintiff’s claims, but we recently held that “[n]ecessarily,
          the contact must be a ‘but-for’ cause of the tort.”

   Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010) (citations omitted). Here, the text at issue

   either references “Petland Florida” (see Am. Compl. ¶ 14) or adds the reference to a specific

   franchise store in Pembroke Pines that is independently owned and operated by a company other

   than Petland, i.e., the Franchisee. (See Ex. 1 at ¶ 29.) Indeed, in the Franchisee Action, a different

   plaintiff alleges that the Franchisee alone sent (or directed to be sent) the same text message




                                                     12
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 13 of 17



   content—from the same number, on the same day, and at the same time—as the text message that

   is the subject of this action. Because the Davis Declaration establishes that Petland did not send

   (or otherwise direct or cause to be sent) that very same text message, there is no causal, “but-for”

   relationship between the claims in this case and any contact Petland may have with Florida.

             Apart from Plaintiff’s incorrect and unsupported conclusory allegation that Petland

   directed or sent the text message in question, Plaintiff’s other new allegations in the Amended

   Complaint fail to link Petland’s purported contacts with Florida with the factual basis for Plaintiff’s

   TCPA claim. These new allegations assert that Petland: (1) provided a point-of-sale system that

   can be used to obtain customer information and that can be used in a text messaging campaign

   (Am. Comp. at ¶¶ 7, 10-12), and (2) controls franchisee marketing and promotional campaigns (id.

   at ¶8). The new allegations also assert that point-of-sale and other software and hardware is

   provided by Petland to franchisees that could be used in connection with an auto-dialer and/or text

   messaging campaign. (Id. at ¶¶7, 10-11.) As an initial matter, Petland did not provide a point-of-

   sale system or any auto-dialing hardware or software to the Franchisee. 3        But even if it had, the

   mere provision of equipment that tracks customer information or that could be used for customer

   marketing is not the type of “but-for” involvement in the alleged wrongful conduct that could serve

   as a basis for specific jurisdiction. Plaintiff would have to establish a more direct link to the alleged

   wrongful conduct. With Petland having submitted declaration evidence that it was not involved

   in any respect with sending or directing the sending of the text message in question (or any text

   messaging campaign), Plaintiff must now come forward with competent affidavit or declaration

   evidence that establishes this link. Because there is no such evidence, Plaintiff cannot satisfy the

   first element of the test relating to specific jurisdiction.



   3
       See Declaration of Dale Davis dated July 24, 2019, attached hereto as Exhibit 1.


                                                      13
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 14 of 17



                          b.      Petland is not conducting activities in Florida or invoking the
                                  benefit of Florida’s laws.

          As set forth in the Davis Declaration, Petland does not operate any pet stores or have any

   other presence in the State of Florida. (See Davis Decl. ¶¶ 4-7.) Moreover, even if Petland had

   such a presence, that presence would not relate to the sending of the text message in question.

   Roblor Mktg. Group, Inc. v. GPS Indus., Inc., 645 F. Supp. 2d 1130, 1142 (S.D. Fla. 2009)

   (dismissing complaint with prejudice for lack of personal jurisdiction where there was “no

   evidence in the record of any actual interaction with the state of Florida”).

          Indeed, the unrebutted evidence is that Petland: (i) has no ownership interest in and is not

   involved in advertising or marketing on behalf of the franchisee owned and operated store located

   at 356 N. University Drive, Pembroke Pines, Florida 33024, that is alleged to have sent the text

   message that is the subject of the Franchisee Action; (ii) had no involvement in sending or directing

   the sending of the text in question; (iii) did not direct the Franchisee to send the text in question;

   (iv) has not done any direct marketing to Florida residents; and (v) has not used or engaged others

   to do any direct marketing to Florida residents. (Davis Decl. ¶¶ 8-11.) Accordingly, Plaintiff

   cannot satisfy the second element of the Eleventh Circuit’s specific jurisdiction test.

                          c.      The exercise of personal jurisdiction over Petland in Florida
                                  would not comport with “traditional notices of fair play and
                                  substantial justice.”

          Plaintiff in this case seeks to sue Petland in Florida based upon conclusory allegations that

   the Franchisee sent the text at issue “at the direction, command and control of Petland,” and that

   “[s]aid text messages were sent as part of a marketing campaign organized, coordinated,

   maintained, and otherwise controlled by Petland.” (Am. Compl. ¶ 36.)                  But Petland’s

   uncontroverted testimony establishes that it did not send the text message, and was not otherwise

   involved in directing or controlling the Franchisee in sending that text message. (Davis Decl. ¶¶



                                                    14
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 15 of 17



   9-11.) To the extent Plaintiff intends to argue that jurisdiction should be asserted over Petland

   based on the Franchisee’s actions—based solely on the fact that there is a franchisor-franchisee

   relationship between Petland and the Franchisee—it would be unfair to allow any franchisor to be

   hauled into a foreign jurisdiction based entirely on actions taken by any independent franchisee.

   Indeed, as the Supreme Court held in a franchisor-franchisee lawsuit, “the Due Process Clause

   ‘gives a degree of predictability to the legal system that allows potential defendants to structure

   their primary conduct with some minimum assurance as to where that conduct will and will not

   render them liable to suit.” Burger King Corp. v. Rudzewicz, 471 U.S. 262, 472 (1985) (quoting

   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

          Unlike a franchisee who operates a business in a particular location and, thus, bears the

   risk and enjoys the benefits of its operation (such as obtaining the revenues and profits of the

   business), Petland neither incurs those same operational risks nor obtains those benefits. As a

   result, franchisors like Petland are not subject to claims and lawsuits in every locale where their

   franchisees operate, based solely upon the operations of their franchisees. See Fischer v Enter.

   Rent-A-Car Co., CV-95-4876, 1996 WL 251426, at *3 (E.D.N.Y. Apr. 24, 1996) (“the fact that a

   franchisor licenses franchisees that operate in [a particular state] will not subject the franchisor to

   personal jurisdiction in [that state]”). Accordingly, the exercise of personal jurisdiction over

   Petland based solely on actions the Franchisee may have taken in Florida simply does not comport

   with “traditional notions of fair play and substantial justice.” Int’l Shoe Co., 326 U.S. at 316.

   IV.    CONCLUSION

          Petland previously submitted sworn evidence through the Davis Declaration (ECF No. 7-

   2) demonstrating that it does not conduct business in Florida, did not send the text message

   allegedly received by Plaintiff, and did not direct, command, or control the Franchisee that was




                                                     15
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 16 of 17



   responsible for sending that text.     As a result, much like Plaintiff’s initial Complaint, the

   conclusory allegations of Plaintiff’s Amended Complaint are insufficient to establish a basis for

   personal jurisdiction over Petland. Because there is no basis for general or specific jurisdiction to

   be asserted over Petland, Petland respectfully requests that its motion to dismiss be granted.

                      LOCAL RULE 7.1(a)(3) CERTIFICATE OF COUNSEL

          Pursuant to Rule 7.1(a)(3) of the Local Rules, the undersigned counsel hereby certifies that

   he has conferred with counsel for Plaintiff via e-mail in a good faith effort to resolve the issues

   raised in this Motion. Plaintiff opposes the relief requested herein.


                                                         Respectfully Submitted,

                                                         STUMPHAUZER FOSLID SLOMAN
                                                         ROSS & KOLAYA, PLLC
                                                         2 South Biscayne Boulevard
                                                         Suite 2550
                                                         Miami, FL 33131
                                                         Telephone: (305) 371-9686
                                                         Facsimile: (305) 371-9687

                                                         By:     /s/ Ian M. Ross
                                                                 IAN M. ROSS
                                                                 Florida Bar No. 091214
                                                                 iross@sfslaw.com
                                                                 ADAM M. FOSLID
                                                                 Florida Bar No. 0682284
                                                                 afoslid@sfslaw.com
                                                                 TIMOTHY A. KOLAYA
                                                                 Florida Bar No. 056140
                                                                 tkolaya@sfslaw.com
                                                                 docketing@sfslaw.com

                                                         Attorneys for Defendant Petland, Inc.




                                                    16
Case 0:19-cv-61292-RKA Document 15 Entered on FLSD Docket 07/24/2019 Page 17 of 17



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 24th day of July, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.



                                                               /s/ Ian M. Ross
                                                               IAN M. ROSS
                                          SERVICE LIST
                                    Blumenauer v. Petland, Inc.
                                  Case No. 0:19-cv-61292-RKA
                     United States District Court, Southern District of Florida

   Jibrael S. Hindi, Esq.                           Matthew S. Sarelson, Esq.
   Thomas J. Patti, Esq.                            KAPLAN, YOUNG & MOLL-PARRÓN
   LAW OFFICE OF                                    600 Brickell Avenue, Suite 1715
   JIBRAEL S. HINDI, PLLC                           Miami, Florida 33131
   110 SE 6th Street                                Telephone: (305) 330-6090
   Fort Lauderdale, FL 33301                        msarelson@kymplaw.com
   Telephone: (954) 907-1136
   jibrael@jibraellaw.com                           Counsel for Pooches of Pines, Inc. d/b/a
   tom@jibraellaw.com                               Petland Pembroke Pines

   Counsel for Plaintiff Jeremy Blumenauer




                                                  17
